-AO 2458 (Rev. 02/0~/2019) Judgment in a Crimina1 Petty Case (Modified)                                                              Page 1 ofl



                                     UNITED. STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                     (For Offenses Committed On or After November 1, 1987)


            Augustin Ranulfo Hernandez-Ramirez                               Case Number: 3:19-mj-22544

                                                                            Jesus Mos ueda r - - - - -
                                                                            Defendant's Attorney


REGISTRATION NO. 86068298
THE DEFENDANT:
 lZ'.l pleaded guilty to C!)Unt(s) -=-1-=o=-f-=C-=om=p:::.la=in:::t_ _ _ _ _ _ _ _ _ _ _-tt!et:!'Fkf~~~¼-?!*~@.=
 •     was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                I
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              -¥    TIME SERVED                           • ________ days
 lZ'.l Assessment: $10 WAIVED                     lZ'.l Fine: WAIVED
 lZ'.l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 t~e defendant's possession at the time of arrest upon their deportation or removalt- L , 1:,r, r Jo \'.> "'"' '                        <H'c;, c i <"
 D Coqrt _~c9i;nwenrls/d,.efendant be deported/removed with relative, \V\ri 1 '\cav 1 1 D { 11    charged in case                                       :
       le\ 1,)1 ..l d, d-S 1- ;; .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, June 26, 2019
                                                                          Date of Imposition of Sentence




                                                                          nl:li.fuocK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:19-mj-22544
